      Case 1:19-cv-03749-CKK Document 25 Filed 11/23/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 FLYERS RIGHTS EDUCATION FUND,
 INC., et al.,
             Plaintiffs,
         v.                                           Civil Action No. 19-3749 (CKK)
 FEDERAL AVIATION
 ADMINISTRATION,
        Defendant.



                                        ORDER
                                   (November 23, 2020)
       On November 13, 2020, Daniel Mark Gellert filed a [22] Motion for Leave to File
Amicus Curiae Brief in Support of Motion for Summary Judgment of Flyers’ Rights
Education Fund, Inc. Upon review of Movant Gellert’s Motion, the Court concludes that
the Motion is not in compliance with Local Civil Rule 7(o)(2), which provides in
pertinent part:

       A motion for leave to file an amicus brief shall concisely state the nature of
       the movant's interest; identify the party or parties supported, if any; and set
       forth the reasons why an amicus brief is desirable, why the movant’s
       position is not adequately represented by a party, and why the matters
       asserted are relevant to the disposition of the case. The motion shall state
       the position of each party as to the filing of such a brief and be accompanied
       by a proposed order.
LCvR 7(o)(2). Specifically, Movant Gellert’s motion fails to identify why his position is
not adequately represented by a party; why the matters asserted are relevant to the
disposition of the case; and the position of each party as to the filing of his amicus brief.
In addition, Movant Gellert’s Motion is not accompanied by a proposed order.
        Accordingly, it is this 23rd day of November, 2020 ORDERED that Movant
Gellert’s [22] Motion for Leave to File Amicus Curiae Brief is DENIED. The Clerk of
the Court shall mail a copy of this Order to Movant Gellert’s address of record.

   SO ORDERED.

                                                          /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
